Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Medcore Home Medical Equipment,
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-181
Decision No. CR2796

Date: May 23, 2013

DECISION

Palmetto GBA National Supplier Clearinghouse (NSC), an administrative contractor
acting on behalf of the Centers for Medicare and Medicaid Services (CMS), revoked
Petitioner Medcore Home Medical Equipment’s Medicare billing privileges. NSC
determined that Petitioner violated the supplier standards set out at 42 C.F.R.

§ 424.57(c)(1) and (c)(21) because it failed to produce a required state license during a
site inspection. Petitioner appealed. For the reasons stated below, | affirm the
determination to revoke Petitioner’s billing privileges.

I. Case Background and Procedural History

Petitioner is a Durable Medical Equipment, Prosthetics, Orthotics and Supplies
(DMEPOS) supplier located in Livonia, Michigan. Petitioner is engaged in furnishing
oxygen cylinders, concentrators, and related respiratory supplies and services. CMS
Exhibit (Ex.) 6, at 1-2; Petitioner Brief (P. Br.) at 1. During a site inspection conducted
on May 8, 2012, the surveyor asked Petitioner to furnish a copy of its Manufacturer and
Wholesaler License, issued by the Michigan Board of Pharmacy, authorizing Petitioner to
conduct its business as a distributor of medical devices. P. Br. at 2; see also P. Exs. 4, 5.
Petitioner failed to produce the required license.
In a letter dated July 31, 2012, NSC notified Petitioner that it was revoking Petitioner’s
Medicare supplier number and billing privileges effective August 30, 2012, and that
Petitioner was barred from re-enrollment for one-year. NSC informed Petitioner that it
determined that Petitioner was not in compliance with 42 C.F.R. § 424.57(c)(1) and
(c)(21) based on its failure to submit the Manufacturer and Wholesaler License issued by
the Michigan Board of Pharmacy. The letter advised Petitioner that it could file a
corrective action plan (CAP) and request reconsideration. CMS Ex. 1.

Petitioner submitted a CAP dated August 3, 2012, to NSC. Petitioner’s CAP stated that
Petitioner applied for a license with the Michigan Board of Pharmacy. Petitioner also
indicated that it would provide NSC with a copy of the license once the Board of
Pharmacy issued it. CMS Ex. 2.

On August 31, 2012, NSC acknowledged receipt of Petitioner’s CAP. NSC noted that
Petitioner had not furnished proof of the required state license and that “[t]he Michigan
Board of Pharmacy website stated that your licenses were pending.” CMS Ex. 3, at 1.
NSC concluded that Petitioner was still out of compliance with 42 C.F.R. § 424.57(c)(1)
and (c)(21). NSC stated that Petitioner was entitled to request reconsideration if it was
dissatisfied with the decision. CMS Ex. 3.

On September 19, 2012, Petitioner filed a request for reconsideration with NSC.
Petitioner enclosed a print-out from the Department of Licensing and Regulatory Affairs’
website to show its license was now active. Petitioner stated that once it received the
license, it would forward a copy to NSC. The print-out from the state agency’s website
shows a license issue date of “09/17/2012” and notes that the issue date is the date the
license was first issued. CMS Ex. 4.

On October 23, 2012, NSC issued a reconsidered determination. NSC noted that
Petitioner obtained the required state license, with an expiration date of June 30, 2013,
and that the license became active on September 17, 2012. NSC found, however, that
Petitioner failed to establish that it was in compliance with all of the standards at the time
the revocation became effective. Accordingly, NSC concluded that Petitioner was not in
compliance with 42 C.F.R. § 424.57(c)(1) and (c)(21), and that revocation of Petitioner’s
billing privileges was appropriate. CMS Ex. 5; see also CMS Ex. 7.

On November 29, 2012, Petitioner timely filed a request for a hearing with the
Departmental Appeals Board, Civil Remedies Division. In response to my December 10,
2012 Acknowledgment and Pre-hearing Order (Order), CMS timely filed a motion for
summary judgment and brief (CMS Br.), along with seven proposed exhibits (CMS Exs.
1-7). Petitioner requested an extension of time to submit its pre-hearing exchange, which
I granted. On March 12, 2013, Petitioner filed its pre-hearing exchange, with a brief (P.
Br.) and six proposed exhibits (P. Exs. 1-6). Because neither party has objected to any of
the proposed exhibits, I admit CMS Exs. 1-7 and P. Exs. 1-6 into the record. Further,
because both parties have affirmatively stated that there is no need for an in-person
hearing in this case (CMS Br. at 6; P. Br. at 1), I issue this decision on the basis of the
written record. Order {ff 10, 11.

II. Discussion

In order to participate in the Medicare program as a supplier,’ individuals and entities
must meet certain criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505,
424.510. Further, DMEPOS suppliers must meet specific requirements, referred to as
“supplier standards,” which are set forth at 42 C.F.R. § 424.57(c). Id. § 424.57(a). CMS
will revoke a supplier’s billing privileges if the supplier fails to comply with regulatory
requirements. Id. § 424.57(d).

A. Issues

The issues in this case are whether Petitioner was in compliance with 42 C.F.R.
§ 424.57(c)(1) and (c)(21), and, if not, whether CMS was required to revoke Petitioner’s
billing privileges.

B. Findings of Fact, Conclusions of Law, and Analysis”

1. Petitioner did not possess a license from the Michigan Board of
Pharmacy when NSC performed the May 8, 2012 site inspection, and did
not obtain such a license until September 17, 2012.

NSC conducted a site inspection of Petitioner’s location on May 8, 2012, and requested
that Petitioner produce a Manufacturer and Wholesaler License issued by the Michigan
Board of Pharmacy. P. Br. at 2; P. Exs. 4,5. Petitioner acknowledges that it did not have
the license when asked and only applied for it in August 2012. CMS Ex. 2; P. Br. at 2;

P. Ex. 6. The Michigan Board of Pharmacy issued the license on September 17, 2012.
CMS Exs. 4, 6, 7. Therefore, I find that Petitioner did not possess a license from the
Michigan Board of Pharmacy on May 8, 2012, and, consequently, did not produce it
when requested during the site inspection on that date.

' Petitioner, as a supplier of DMEPOS, is considered a “supplier” for Medicare purposes.
See 42 C.F.R. § 498.2.

> My findings of fact and conclusions of law are set forth in italics and bold font.
2. Michigan law requires Petitioner to have a license from the Michigan
Board of Pharmacy.

CMS argues that Petitioner, as a supplier engaged in furnishing oxygen cylinders,
concentrators, and related respiratory supplies and services (P. Br. at 1), was required to
obtain a license from the Michigan Board of Pharmacy. CMS Br. at 1-2, 7; P. Exs. 4, 5.
CMS notes that the Michigan Board of Pharmacy, among its functions, regulates and
controls the distribution of medical devices. Mich. Comp. Laws Ann. § 333.17722(a).
The Michigan statute defines “device” as follows:

“Device” means an instrument, apparatus, or contrivance, including its
components, parts, and accessories, intended for use in the diagnosis, cure,
mitigation, treatment, or prevention of disease in human beings or other
animals, or to affect the structure or function of the body of human beings
or other animals.

Id. § 333.17703(1). CMS asserts that the Michigan Board of Pharmacy must “[g]rant a
pharmacy license for each separate place of practice in which the compounding or
dispensing of prescription drugs or devices, or both, . . . is to be conducted.” Jd.

§ 333.17722(c). In this proceeding, Petitioner has not disputed that it needed to have a
license from the Michigan Board of Pharmacy; Petitioner has only argued that it was not
informed it needed to have such a license. CMS Ex. 6; P. Br. at 1-2. Therefore, I
conclude Petitioner was required under state law to have a license from the Michigan
Board of Pharmacy.

3. Petitioner was not in compliance with 42 C.F.R. § 424.57(c)(1) and
(2).

CMS determined that Petitioner violated the supplier standards in 42 C.F.R.
§ 424.57(c)(1) and (c)(21). Section 424.57(c)(1) requires that a supplier:

[o]perates its business and furnishes Medicare-covered items in compliance
with the following applicable laws: . . . (ii) State licensure and regulatory
requirements. If a State requires licensure to furnish certain items or
services, a DMEPOS supplier — (A) Must be licensed to provide the item or
service...

Section 424.57(c)(21) requires that a supplier “[p]rovides to CMS, upon request, any
information required by the Medicare statute and implementing regulations.”

It is not disputed that at the time of the site inspection, the surveyor asked Petitioner’s
representative for a copy of its Manufacturer and Wholesaler License and that the
representative admitted that Petitioner did not have this license. Therefore, I find that
Petitioner’s failure to have the required license and its inability to respond to NSC’s
request for documentation concerning that license, during the site inspection, is a
violation of 42 C.F.R. § 424.57(c)(1) and (c)(21).

4. Equitable estoppel cannot be applied against CMS.

Petitioner argues that CMS never previously indicated that a Michigan Manufacturer and
Wholesaler License was a necessary prerequisite to its enrollment in Medicare as a
supplier. Petitioner states that during the accreditation process, neither its private
consultant nor any of CMS’s contractors required Petitioner to have a Michigan
Manufacturer and Wholesaler License. P. Br. at 1. According to Petitioner, it passed
previous site inspections in 2009, 2010, and 2011, and, during each of those inspections,
the surveyors “never once requested” the license. CMS Ex. 6, at 1. Petitioner states that
it was only during the last site inspection in 2012 that the surveyor requested the
Manufacturer and Wholesaler License, and indicated that this license must be produced
during the site inspection. P. Br. at 2; see P. Exs. 4, 5. Because Petitioner did not have
the license, Petitioner applied for it and submitted it to Medicare after it was received. P.
Br. at 2. Petitioner suggests that CMS is partly to blame for the fact that it was unaware
of this state license requirement, claiming that “[t]he surveyor is responsible for ensuring
that suppliers are in compliance with the Centers for Medicare Services.” P. Br. at 2.
Petitioner states that it has a good reputation and “believe[s] revoking our enrollment is
unfair to our business, our employees and the community we serve.” P. Br. at 2.

That Petitioner was unaware of the state licensure requirement because CMS had not
brought it to Petitioner’s attention is not a defense to the revocation of billing privileges.
It is a supplier’s responsibility to comply with Medicare requirements, including
obtaining all relevant federal and state licenses. See 42 C.F.R. § 424.516(a)(2) (requiring
suppliers to certify that they meet all federal and state licensing requirements). It is not
CMS’s responsibility to inform a supplier that it needs to obtain state licensure.

As CMS points out, Petitioner’s argument appears to be a claim for equitable estoppel.
However, I am unable to grant any relief. It is well-established that: (1) estoppel cannot
be the basis to require payment of funds from the federal government; (2) estoppel cannot
lie against the government, if at all, absent a showing of affirmative misconduct, such as
fraud; and (3) I am not authorized to order payment contrary to law based on equitable
grounds. It is well-settled that those who deal with the government are expected to know
the law and may not rely on the conduct of government agents contrary to law. See e.g.,
Oklahoma Heart Hosp., DAB No. 2183, at 16 (2008); Wade Pediatrics, DAB No. 2153,
at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th Cir. 2009); Office of Personnel Mgmt. v.
Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of Crawford County,
Inc., 467 U.S. 51 (1984). Petitioner alleges no affirmative misconduct against the
government; rather, this is a case in which Petitioner did not know about all the
applicable state licensure requirements. Accordingly, Petitioner’s equitable estoppel
arguments must be rejected.

5. The regulations require CMS to revoke Petitioner’s billing privileges
and impose at least a one-year reenrollment bar.

If a supplier does not continue to meet the DMEPOS supplier standards, CMS must
revoke that supplier’s billing privileges. 42 C.F.R. § 424.57(d). I do not have the
authority to overturn an action that CMS was required to take. See 1866[CPayday.com,
L.L.C., DAB No. 2289, at 13 (2009) (“[F]ailure to comply with even one supplier
standard is a sufficient basis for revoking a supplier’s billing privileges.”).

III. Conclusion

Because the record establishes that Petitioner violated 42 C.F.R. § 424.57(c)(1) and
(c)(21), | affirm CMS’s determination to revoke Petitioner’s Medicare billing privileges.

/s/
Scott Anderson
Administrative law Judge

